Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 17, 2003 (this
“Agreement”), among ON SEMICONDUCTOR CORPORATION (formerly known as SCG HOLDING
CORPORATION) (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK (formerly known as
THE CHASE MANHATTAN BANK), as administrative agent (the “Administrative Agent”),
under the Credit Agreement dated as of August 4, 1999, as amended and restated
as of February 14, 2003 (as amended, supplemented and modified and in effect on
the date hereof, the “Existing Credit Agreement”), among Holdings, the Borrower,
the Lenders party thereto and the Administrative Agent.

 

WHEREAS, Holdings, the Borrower, certain Lenders and the Administrative Agent
are parties to the Amendment, Waiver and Consent dated as of September 8, 2003
(the “Amendment”);

 

WHEREAS, the Amendment authorizes amendments to the Loan Documents in order to
provide for (a) the addition of a new revolving credit facility to replace the
existing revolving credit facility under the Existing Credit Agreement and (b)
additional term loans under the Existing Credit Agreement; and

 

WHEREAS, the parties hereto are entering into this Agreement in order to amend
and restate the Existing Credit Agreement to effect such amendments as
authorized by the Amendment;

 

NOW, THEREFORE, Holdings, the Borrower, the Restatement Lenders and the
Administrative Agent hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below. As used in this Agreement, “Restatement Lenders” means, at
any time, (i) each of the Lenders set forth on Schedule 1 hereto and their
assignees (the “Additional Term Loan Lenders”) and (ii) each of the Lenders set
forth on Schedule 2 hereto and their assignees (the “New Revolving Lenders”).

 

SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3 through 6 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.

 

(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date not later than October 3, 2003, as of which all the conditions
set forth or referred to in Section 7 hereof shall have been satisfied. The
Borrower, by giving not less than one Business Day’s written notice, (i) shall
propose a date as the Restatement Effective Date to the Administrative Agent and
(ii) may change a previously proposed



--------------------------------------------------------------------------------

2

 

date for the Restatement Effective Date, provided that the Borrower agrees that
the provisions of Section 2.16 of the Restated Credit Agreement shall apply in
the event of any such change. The Administrative Agent shall notify the
Restatement Lenders of the proposed date. This Agreement shall terminate at 5:00
p.m., New York City time, on October 3, 2003, if the Restatement Effective Date
shall not have occurred at or prior to such time.

 

SECTION 3. Additional Term Loans. (a) Subject to the terms and conditions set
forth herein, each Additional Term Loan Lender agrees to make an Additional Term
Loan to the Borrower on the Restatement Effective Date in a principal amount, as
requested by the Borrower, up to the Additional Term Loan Commitment set forth
for such Additional Term Loan Lender on Schedule 1 hereto. The Additional Term
Loans shall be made on the Restatement Effective Date as ABR Borrowings and
shall constitute Tranche D Term Loans under the Restated Credit Agreement. The
provisions of Sections 2.02 and 2.06 of the Restated Credit Agreement shall
apply for all purposes of making the Additional Term Loans, except as otherwise
provided herein.

 

(b) The Borrower hereby irrevocably directs the Administrative Agent to apply
the proceeds of the Additional Term Loans received by the Administrative Agent
on the Restatement Effective Date to prepay outstanding Loans under the Existing
Credit Agreement in accordance with paragraph (c) of Section 9 of the Amendment.

 

(c) Unless the Administrative Agent shall have received notice from an
Additional Term Loan Lender prior to the Restatement Effective Date that such
Additional Term Loan Lender will not make available to the Administrative Agent
such Additional Term Loan Lender’s share of such Additional Term Loan Borrowing,
the Administrative Agent may assume that such Additional Term Loan Lender has
made such share available on such date in accordance with this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Additional Term Loan Lender has in fact defaulted
in making its share of such Additional Term Loan Borrowing, then the applicable
Additional Term Loan Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such defaulted amount (to the extent so
advanced by the Administrative Agent on behalf of such defaulting Additional
Term Loan Lender), together with interest on such amount at the interest rate
applicable to ABR Loans from the Restatement Effective Date to the date of
payment. Upon any such payment by the Borrower, the Borrower shall have the
right, at the defaulting Additional Term Loan Lender’s expense, upon notice to
the defaulting Additional Term Loan Lender and to the Administrative Agent, to
require such defaulting Additional Term Loan Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04 of the Restated Credit Agreement) all its interests, rights and
obligations as an Additional Term Loan Lender under the Restated Credit
Agreement to another financial institution which shall assume such interests,
rights and obligations; provided that (i) no such assignment shall conflict with
any law, rule or regulation or order of any Governmental Authority and (ii) the
assignee shall pay, in immediately available funds on the date of such
assignment, to (A) the Administrative Agent (1) the outstanding principal of and
interest accrued to the date of payment on the defaulted amount of the
Additional Term



--------------------------------------------------------------------------------

3

 

Loans advanced by the Administrative Agent on the defaulting Additional Term
Loan Lender’s behalf under the Restated Credit Agreement, that was not paid by
the Borrower to the Administrative Agent pursuant to the preceding sentence, and
(2) all other amounts accrued for the Administrative Agent’s account or owed to
it under the Restated Credit Agreement in respect of such defaulted amount of
Additional Term Loans, and (B) the Borrower, the outstanding principal of and
interest accrued to the date of payment on the defaulted amount of the
Additional Term Loans that the Borrower paid to the Administrative Agent
pursuant to the preceding sentence.

 

SECTION 4. New Revolving Facility. Subject to the terms and conditions set forth
herein, each New Revolving Lender agrees that, effective upon the Restatement
Effective Date, such New Revolving Lender shall be a Revolving Lender under the
Restated Credit Agreement, with the rights and obligations of a Revolving Lender
as provided therein.

 

SECTION 5. Termination of Existing Revolving Facility. (a) Subject to Section
6(b), the Borrower hereby terminates all “Revolving Commitments” under (and as
defined in) the Existing Credit Agreement, effective on the Restatement
Effective Date.

 

(b) The parties hereto hereby agree that all of the “Revolving Lenders” under
(and as defined in) the Existing Credit Agreement are released from their
obligations in respect of the Existing Letters of Credit, effective on the
Restatement Effective Date. Existing Letters of Credit shall be deemed to
constitute Letters of Credit under the Restated Credit Agreement as though
issued on the Restatement Effective Date. Promptly following the Restatement
Effective Date, JPMorgan Chase Bank, in its capacity as Issuing Bank, shall
prepare and make available to the Borrower and the Revolving Lenders a schedule
setting forth the Existing Letters of Credit.

 

SECTION 6. Amendment and Restatement of the Existing Credit Agreement. (a)
Effective on the Restatement Effective Date, the Existing Credit Agreement
(excluding the annexes, schedules and exhibits thereto that are not attached as
part of Exhibit A hereto) is hereby amended and restated to read in its entirety
as set forth in Exhibit A hereto (the “Restated Credit Agreement”). From and
after the effectiveness of such amendment and restatement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used in the Restated Credit Agreement, shall, unless
the context otherwise requires, refer to the Existing Credit Agreement as
amended and restated in the form of the Restated Credit Agreement, and the term
“Credit Agreement”, as used in the other Loan Documents, shall mean the Restated
Credit Agreement.

 

(b) All Loans and Letters of Credit outstanding under the Existing Credit
Agreement on the Restatement Effective Date (after giving effect to all
prepayments made on the Restatement Effective Date) shall continue to be
outstanding under the Restated Credit Agreement and the terms of the Restated
Credit Agreement will govern the rights of the Lenders with respect thereto.



--------------------------------------------------------------------------------

4

 

SECTION 7. Conditions. The consummation of the transactions set forth in
Sections 3 through 6 of this Agreement shall be subject to the satisfaction of
the following conditions precedent:

 

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Restatement Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Restatement Lenders and dated the
Restatement Effective Date) of each of (i) Cleary, Gottlieb, Steen & Hamilton,
counsel for the Borrower, substantially in the form of Exhibit B-1, (ii) Gust
Rosenfeld P.L.C., Arizona local counsel for the Borrower, substantially in the
form of Exhibit B-2, and (iii) Hinckley, Allen & Snyder LLP, Rhode Island local
counsel for the Borrower, substantially in the form of Exhibit B-3, and, in the
case of each such opinion required by this paragraph, covering such other
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions as the Restatement Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d) Each of the conditions set forth in Section 4.02 of the Restated Credit
Agreement shall be satisfied, and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Agreement and the Existing Credit Agreement
on or prior to the Restatement Effective Date, including, to the extent invoiced
in writing at least two Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.



--------------------------------------------------------------------------------

5

 

(f) The Collateral and Guarantee Requirement shall be satisfied after giving
effect to the Restatement Transactions, and in connection therewith the
Administrative Agent shall have received (i) a completed Perfection Certificate
with respect to the Loan Parties (including the Subsidiaries party to the
Reaffirmation Agreement) dated the Restatement Effective Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, (ii) the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
(including the Subsidiaries party to the Reaffirmation Agreement) in the
jurisdictions contemplated by the Perfection Certificate and the copies of the
financing statements (or similar documents) disclosed by such research and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are expressly
permitted by the Restated Credit Agreement, (iii) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Agreement and the
Pledge Agreement (including any supplements thereto), after giving effect to the
Restatement Transactions, and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement and the Pledge Agreement
and (iv) (x) amendments to each Mortgage with respect to each Mortgaged Property
and each Restatement Mortgaged Property providing that the Additional Term Loans
and the Revolving Loans (in addition to the other Obligations) shall be secured
by a Lien on each such Mortgaged Property and Restatement Mortgaged Property, as
the case may be, (y) endorsements to existing policy or policies of title
insurance issued by a nationally recognized title insurance company, insuring
the Lien of each such Mortgage as amended so remains a valid first Lien on the
Mortgaged Property or Restatement Mortgaged Property, as the case may be,
described therein, free of any other Liens except as expressly permitted by
Section 6.02 of the Restated Credit Agreement, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Restatement Lenders
may reasonably request, and (z) such surveys, abstracts, appraisals, legal
opinions and other documents as the Collateral Agent or the Restatement Lenders
may reasonably request with respect to any such Mortgage or Mortgaged Property
or Restatement Mortgaged Property, as the case may be.

 

(g) A Reaffirmation Agreement substantially in the form of Exhibit C hereto
shall have been executed and delivered by each party thereto.

 

(h) The conditions set forth in Section 9 of the Amendment shall be satisfied
and the Amendment shall become effective on the Restatement Effective Date.

 

(i) The Borrower shall have taken such actions as necessary so that all Tranche
D Term Loans outstanding under the Existing Credit Agreement on the Restatement
Effective Date (after giving effect to any prepayments) constitute ABR Loans as
of such date.



--------------------------------------------------------------------------------

6

 

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the consummation of the transactions set
forth in Sections 3 through 6 of this Agreement and the obligations of the
Additional Term Loan Lenders to make Additional Term Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied at or
prior to 5:00 p.m., New York City time, on October 3, 2003 (and, in the event
such conditions are not so satisfied or waived, this Agreement shall terminate
at such time).

 

SECTION 8. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Restatement Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Restatement
Lenders. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement, which (except to the extent prepaid as provided in
the Amendment) shall remain outstanding after the Restatement Effective Date as
modified hereby. Nothing express or implied in this Agreement, the Restated
Credit Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of Holdings, the Borrower or any other
Loan Party under the Existing Credit Agreement or any Loan Document from any of
its obligations and liabilities thereunder. Each of the Existing Credit
Agreement and the other Loan Documents shall remain in full force and effect,
until and except as modified hereby or in connection herewith. This Agreement
shall be a Loan Document for all purposes.

 

SECTION 10. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.

 

SECTION 11. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.



--------------------------------------------------------------------------------

7

 

SECTION 12. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.



--------------------------------------------------------------------------------

8

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION, by  

/s/ DONALD A. COLVIN

--------------------------------------------------------------------------------

   

Name:  

 

Donald A. Colvin

   

Title:

 

Senior Vice President and

Chief Financial Officer

 

SEMICONDUCTOR COMPONENTS

INDUSTRIES, LLC,

by  

/s/ DONALD A. COLVIN

--------------------------------------------------------------------------------

   

Name:  

 

Donald A. Colvin

   

Title:

 

Senior Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

9

 

JPMORGAN CHASE BANK, as

Administrative Agent,

by  

/s/ EDMOND DEFOREST

--------------------------------------------------------------------------------

   

Name:  

  Edmond DeForest    

Title:

 

Vice President



--------------------------------------------------------------------------------

10

 

SIGNATURE PAGE TO

AMENDMENT AND

RESTATEMENT AGREEMENT

DATED AS OF SEPTEMBER 17, 2003

 

To Approve Amendment

and Restatement Agreement:

 

Name of Institution       JPMORGAN CHASE BANK    

by

 

/s/ EDMOND DEFOREST

--------------------------------------------------------------------------------

   

Name:

  Edmond DeForest    

Title:

 

Vice President

 

[Not included in this filing are numerous signature pages for the numerous banks
that are Lenders under the Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules

           

Schedule 1

   Additional Term Loan Commitments

Schedule 2

   New Revolving Commitments       

Exhibits

           

Exhibit A

   Amended and Restated Credit Agreement

Exhibit B-1

   Form of Opinion of Cleary, Gottlieb, Steen & Hamilton

Exhibit B-2

   Form of Opinion of Gust Rosenfeld P.L.C.

Exhibit B-3

   Form of Opinion of Hinckley, Allen & Snyder LLP

Exhibit C

   Form of Reaffirmation Agreement